Exhibit 10.5
Model for 2016 Plan
Combined US & Int’l Option Agreement


AVON PRODUCTS, INC.
2016 OMNIBUS INCENTIVE PLAN


STOCK OPTION AGREEMENT
1.Grant of Option. Pursuant to the provisions of its 2016 Omnibus Incentive Plan
(as amended from time to time, the “Plan”), Avon Products, Inc. (the “Company”)
has granted to you (the “Optionee”) the right and option to purchase from the
Company shares of Stock (“Shares”) at an exercise price per Share (the “Exercise
Price”) as set forth in the Optionee’s grant notification (the “Option”). The
Option is subject to the terms and conditions set forth below, as well as those
terms and conditions set forth in the Plan, all of which are hereby incorporated
by reference. All capitalized terms used in this Stock Option Agreement (this
“Agreement”) shall have the meaning set forth in the Plan, unless otherwise
defined herein.
2.

Exercise of Option.

(a)
    The Option shall be exercisable in the installments outlined in the
Optionee’s grant notification. The entire Option is fully exercisable after the
final vesting date. To the extent that any of the installments is not exercised
when it becomes exercisable, it shall not expire, but shall continue to be
exercisable at any time thereafter until the Option shall terminate, expire or
be surrendered. An exercise shall be for whole Shares only.
(b)
    Shares may be purchased through the Company’s authorized agent: (x) on-line;
(y) via the telephone; or (z) through a broker.
The Optionee shall designate one, or a combination, of the following methods of
purchase:
(i)

tender to the Company’s authorized agent of a check for the full Exercise Price
of the Shares with respect to which the Option or portion thereof is exercised,
or

(ii)

by delivery to the Company’s authorized agent of a number of Shares (which may
include an attestation of ownership of such Shares) having an aggregate Fair
Market Value of not less than the product of the Exercise Price multiplied by
the number of Shares the Optionee intends to purchase upon exercise of the
Option on the date of delivery, or

(iii)

instructions to the Company’s authorized agent that Shares acquired as a



1

--------------------------------------------------------------------------------

Model for 2016 Plan Combined US & Int’l Option Agreement


result of the option exercise be immediately sold and that the Company’s
authorized agent deliver the full Exercise Price to the Company, together with
any tax withholdings, whereupon the net cash proceeds and/or Shares shall be
forwarded to the Optionee. The Company may establish special terms and
conditions for this “cashless” exercise and at any time may terminate
availability of this form of purchase.
The Optionee should be aware that the exercise method as outlined under Section
2(b)(i) and (ii) will result, and the exercise method as outlined under Section
2(b)(iii) may result, in the ownership of Shares and may also require the
exchange of local currency into U.S. dollars and the transfer of funds to the
U.S. In addition, the Optionee will be required to open and use a U.S. based
brokerage account. The Optionee will personally be responsible for any local
compliance requirements in relation to all of the above transactions.
Moreover, the Optionee should be aware that regardless of the exercise method
used, the Optionee will personally be responsible for any local compliance
requirements in relation to the transfer of U.S. dollars and the making of a
foreign investment, if any. These requirements may change from time to time and
the Company may at any time establish special terms and conditions to the
exercise of the Option and at any time may terminate or limit the availability
of any form of purchase as outlined above, subject to applicable law.
The Company is not responsible for foreign exchange fluctuations between the
Optionee’s local currency and the U.S. dollar nor is the Company liable for any
decrease of value of the Stock.
3.
    Expiration of Option. The Option shall expire or terminate and may not be
exercised to any extent by the Optionee as of the first to occur of the
following events:
(a)
    The tenth anniversary of the date of grant (the “Grant Date”), or such
earlier time as the Company may determine is necessary or appropriate in light
of applicable laws; or
(b)
    The first anniversary of the date of the Optionee’s Separation from Service
by reason of death or Disability; or
(c)
    The third anniversary of the date of the Optionee’s Separation from Service
by reason of Retirement; or
(d)
    The date of the Optionee’s Separation from Service for Cause; or
(e)
    The date that is ninety days after Separation from Service of the Optionee
for a reason other than


2

--------------------------------------------------------------------------------

Model for 2016 Plan Combined US & Int’l Option Agreement


for Cause, death, Disability or Retirement, but only to the extent the Option is
exercisable as of the date of such Separation from Service (with any
unexercisable portion of the Option terminating on the date of any such
Separation from Service); or
(f)
    Except where void by law and unless otherwise determined by the Committee,
the Optionee’s violation of any non-disclosure, non-compete or non-solicitation
covenant applicable to the Optionee as set forth in Section 5 of this Agreement
or in his or her severance agreement, employment contract or any Company policy,
regardless of whether or not the Optionee has incurred a Separation from Service
due to Disability, Retirement or otherwise.
In the event of Separation from Service because of death or Disability, the
entire Option shall immediately become exercisable as to all Shares,
notwithstanding Section 2(a) of this Agreement. In the event of Separation from
Service after the first anniversary of the Grant Date because of Retirement, the
Option shall continue to vest according to the schedule as set forth in the
grant notification referred to in Section 2(a) of this Agreement.
A paid or unpaid leave of absence of the Optionee that has been approved by the
Company shall not constitute a Separation from Service of the Optionee. During
such paid or unpaid leave of absence, the Option shall continue to vest
according to the schedule set forth in the grant notification referred to in
Section 2(a) of this Agreement.
For purposes of this Agreement, the Optionee’s employment by a Subsidiary shall
be considered a Separation from Service on the date on which such Subsidiary
ceases to be a Subsidiary.
4.
    Change in Control. Notwithstanding any other provision of this Agreement, in
the event of a Change in Control, the vesting and payment of the Option shall be
governed by the provisions of the Plan regarding a Change in Control, which are
incorporated herein by reference.
5.
    Non-Competition/Non-Solicitation/Non-Disclosure. The Optionee agrees that,
at any time prior to any exercise of the Option granted hereunder, and for a
period of one year after the later of completion of all such exercises of the
Option or the Optionee’s Separation from Service with the Company (or, if
applicable, a Subsidiary) for any reason whatsoever (including Retirement or
Disability), he or she shall not, without the prior written consent of the
Committee, engage in either of the following activities:
(a)
    The Optionee shall not directly or indirectly engage or otherwise
participate in any business which is competitive with any significant business
of the Company or any Subsidiary, including without limitation, the Optionee’s
acceptance of employment with, entrance into a consulting or advisory
arrangement with, rendering services to or otherwise facilitating the business
of Amway Corp./Alticor Inc., Amore Pacific, Arabela, Arbonne, Beiersdorf
(Nivea), COTY, De Millus S.A., Ebel Int’l/Belcorp Corp., Elizabeth Arden,
Faberlic, Herbalife Ltd., Inter Parfums, Jequiti, Lady Racine/LR Health & Beauty
Systems GmbH, LG Health & Household, L’Occitane, L’Oréal


3

--------------------------------------------------------------------------------

Model for 2016 Plan Combined US & Int’l Option Agreement


Group/Cosmair Inc., Mary Kay Inc., Mistine/Better Way (Thailand) Co. Ltd.,
Natura Cosmetics S.A., Neways Int’l, NuSkin Enterprises Inc., O Boticário,
Oriflame Cosmetics S.A., Origami Owl, Reckitt Benckiser PLC, Revlon Inc., Rodan
& Fields, Shaklee Corp., Shiseido, Stella & Dot, Silpada, The Body Shop Int’l
PLC, The Estée Lauder Companies Inc., The Procter & Gamble Company, Tupperware
Corp., Unilever Group (N.V. and PLC), Vorwerk & Co. KG/Jafra Worldwide Holdings
(Lux) S.à.R.L. Inc., Yanbal Int’l (Yanbal, Unique), Younique or any of their
affiliates; and
(b)
    The Optionee shall not solicit or aid in the solicitation of any employees
of the Company or any Subsidiary to leave their employment.
In addition, the Optionee shall not, unless compelled pursuant to an order of a
court or other body having jurisdiction over such matter, communicate or divulge
any secret or confidential information, knowledge or data, including without
limitation any trade secrets, relating to the Company or a Subsidiary, and their
respective businesses, obtained by the Optionee during his or her employment by
the Company or a Subsidiary and which is not otherwise publicly known (other
than by reason of an unauthorized act by the Optionee), to anyone other than the
Company and those designated by it.
In the event the Company determines that the Optionee has breached any term of
this Section 5 or any non-disclosure, non-compete or non-solicitation covenant
set forth in his or her severance agreement, employment contract or any Company
policy, in addition to any other remedies the Company may have available to it,
unless otherwise determined by the Committee: (i) all unexercised portions of
the Option granted hereunder shall terminate to the extent the Option has not
been exercised and (ii) if the Option has been exercised, then the Optionee
shall forfeit all Shares issued to the Optionee in connection with the exercise
of the Option hereunder; provided, however, that the Company shall return to the
Optionee the lesser of any consideration paid by the Optionee in exchange for
Shares issued to the Optionee hereunder or the Fair Market Value of Shares
forfeited hereunder at the time of forfeiture; and provided, further, that if
the Optionee no longer holds Shares issued to the Optionee hereunder, then the
Optionee shall pay to the Company in cash the excess of the Fair Market Value of
any such Shares on the date such Shares were issued to the Optionee hereunder
over any consideration paid by the Optionee in exchange for such Shares.
Notwithstanding anything in this Section 5 to the contrary, this Agreement is
not intended to and shall be interpreted in a manner that does not limit or
restrict the Optionee from exercising any legally protected whistleblower rights
(including pursuant to Rule 21F under the U.S. Securities Exchange Act of 1934).
6.
    Recoupment. Except where void by law and unless otherwise determined, the
Option and the Shares issued to the Optionee in connection with the exercise of
the Option hereunder are subject to forfeiture and/or recoupment in the event
that the Optionee has engaged in misconduct, including: (a) a serious violation
of the Company’s Code of Conduct; or (b) a violation of law within the scope of
employment with the Company. The Option and the Shares issued to


4

--------------------------------------------------------------------------------

Model for 2016 Plan Combined US & Int’l Option Agreement


Optionee in connection with the exercise of the Option hereunder are also
subject to the Company’s Compensation Recoupment Policy.
7.
    Data Privacy Acknowledgement and Consent. By signing this Agreement, the
Optionee acknowledges and agrees that in order to implement, manage and
administer the Optionee’s participation in the Plan and/or in connection with
tax or other governmental and regulatory compliance activities directly or
indirectly related to the Option, the Company and/or an entity belonging to the
Company’s group of companies (including the Optionee’s employer) may need to
process the Optionee’s personal data (electronically or otherwise) including,
but not limited to, the Optionee’s name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all Options or any other entitlement to Shares awarded, canceled, vested,
unvested or outstanding in the Optionee’s favor, for the purpose of
implementing, administering and managing the Plan (the “Personal Data”). The
transfer of Personal Data to and collection by third party service providers
outside the Company’s group of companies, such as the Company’s authorized
agent, may also be necessary in order to manage and administer the Plan.
The Optionee expressly and unambiguously consents to the collection and
processing of Personal Data by the Company, entities belonging to the Company’s
group of companies, and third party service providers. The Optionee understands
that the Company may transfer the Optionee’s Personal Data to the United States,
or other countries which may have a different or lower level of data protection
law than the Optionee’s home country and which are not considered by the
European Commission to have data protection laws equivalent to the laws in the
Optionee’s country. The Company therefore maintains an EU-US Safe Harbor
certification to protect the Optionee’s data consistent with data protection
laws of the EU.
The Optionee authorizes the recipients to receive, possess, use, retain and
transfer the Personal Data, in electronic or other form, for the purposes of
implementing, administering and managing the Optionee’s participation in the
Plan, including any requisite transfer of such Personal Data as may be required
to a broker or other third party with whom the Optionee may elect to deposit any
Shares acquired upon exercise of the Option. The Optionee understands that
Personal Data will be held only as long as is necessary to implement, administer
and manage the Optionee’s participation in the Plan. The Optionee understands
that he or she may, at any time, view Personal Data, request additional
information about the storage and processing of Personal Data, require any
necessary amendments to Personal Data or refuse or withdraw the consents herein,
in any case without cost, by contacting in writing the Optionee’s local stock
program coordinator.
If the Optionee does not consent, or if the Optionee later seeks to revoke the
Optionee’s consent, the Optionee’s employment status or career with the Company
or Subsidiary will not be adversely affected; the only adverse consequence of
refusing or withdrawing the Optionee’s consent is that the Company would not be
able to grant options under the Plan or other equity awards, or administer or
maintain such awards. Therefore, the Optionee understands that refusing or
withdrawing the Optionee’s consent may affect the Optionee’s ability to
participate in


5

--------------------------------------------------------------------------------

Model for 2016 Plan Combined US & Int’l Option Agreement


the Plan. For more information on the consequences of the Optionee’s refusal to
consent or withdrawal of consent, the Optionee understands that he or she may
contact the Optionee’s local stock program coordinator.
The Company will take reasonable measures to keep the Personal Data private,
confidential and accurate. The Optionee may obtain details with respect to the
collection, use, processing and transfer of his or her Personal Data in relation
to Plan participation and may also request a list with names and addresses of
any potential recipients of the Personal Data and/or access to and updates of
such Personal Data, if needed, by contacting his or her local stock program
coordinator.
8.
    Application of Laws. The granting of the Option and the delivery of Shares
hereunder shall be subject to all applicable laws, rules and regulations.
9.
    Responsibility for Taxes. By accepting this grant, the Optionee hereby
irrevocably elects to satisfy any taxes and social insurance contribution
withholding required to be withheld by the Company or its Subsidiaries on the
date of grant, vesting or exercise of the Option or delivery or sale of any
Shares hereunder or on any earlier date on which such taxes or social insurance
contribution withholding may be due (“Tax Liability”) by authorizing the Company
and any of its Subsidiaries to withhold a sufficient number of Shares or cash in
lieu thereof from the Optionee’s wages or other compensation to fully satisfy
the Tax Liability. Furthermore, the Optionee agrees to pay the Company or its
Subsidiaries any amount of the Tax Liability that cannot be satisfied through
one of the foregoing methods.
Notwithstanding the foregoing, if, on the applicable vesting or exercise date or
on any earlier date on which the Tax Liability may be due, the delivery of
Shares is not made because of U.S. Internal Revenue Code Section 409A
requirements, the Optionee hereby irrevocably elects to satisfy the Tax
Liability due on the applicable vesting or exercise date or on any earlier date
on which such taxes may be due with respect to such Shares for which delivery is
being deferred by delivering cash to the Company in an amount sufficient to
fully satisfy all the Tax Liability.     
Apart from any withholding obligations that may apply to the Company and/or its
Subsidiaries, the Optionee acknowledges and agrees that the ultimate
responsibility for the Tax Liability is and remains with the Optionee. The
Optionee further acknowledges that: (x) the Company and its Subsidiaries make no
representations or undertakings regarding the Tax Liability or the receipt of
any dividends; (y) the Company and its Subsidiaries do not commit to structure
the terms of the grant or any other aspect of the Option to reduce or eliminate
the Tax Liability; and (z) the Optionee should consult a tax adviser regarding
the Tax Liability.
The Optionee acknowledges that he or she may not participate in the Plan and the
Company and its Subsidiaries shall have no obligation to deliver Shares until
the Tax Liability has been fully satisfied by the Optionee.


6

--------------------------------------------------------------------------------

Model for 2016 Plan Combined US & Int’l Option Agreement


It is recognized by both parties that, based on current U.S. laws, the
difference between the Fair Market Value of the Shares purchased by an option
exercise and the Exercise Price of such Shares generally will constitute
ordinary taxable income for U.S. federal income and social security tax purposes
and for most state and local income tax purposes.
10.
    Notices. Any notice required to be given hereunder to the Optionee shall be
addressed to the Optionee at his or her current address shown on the Company’s
records. Notice shall be sent by mail, express delivery or, if practical, by
electronic delivery or hand delivery.
11.
    Service Acknowledgements. The Optionee acknowledges and agrees as follows:
(a)
    The execution and delivery of this Agreement and the granting of the Option
hereunder shall not constitute or be evidence of any agreement or understanding,
express or implied, on the part of the Company or its Subsidiaries to employ the
Optionee for any specific period.
(b)
    The award of the Option hereunder is voluntary and occasional and does not
entitle the Optionee to any benefit other than that specifically granted under
this Agreement and under the Plan, nor to any future awards or other benefits
under the Plan or any similar plan, even if Options have ever been granted in
the past or have repeatedly been granted in the past. The Option does not become
part of the contract of employment or any other employment relationship with the
Optionee’s employer and the Option is not a guarantee of continued employment.
Any benefits granted under this Agreement and under the Plan are extraordinary
and not part of the Optionee’s ordinary or expected compensation or salary for
any purpose, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end-of-service payments, bonuses,
long-service awards, pension, welfare or retirement benefits or similar payments
and in no event should be considered as compensation for, or relating in any way
to, past services for the Company or any of its Subsidiaries. The Optionee
understands and accepts that the benefits granted under the Plan are entirely at
the grace and discretion of the Company and that the Company retains the right
to amend or terminate the Plan, and/or the Optionee’s participation therein, at
any time, at the Company’s sole discretion and without notice, subject to
applicable law.
(c)
    Nothing in this Agreement shall confer upon the Optionee any right to
continue in the service of the Company or a Subsidiary or interfere in any way
with any right of the Company or a Subsidiary to terminate the employment of the
Optionee at any time, subject to applicable law.
(d)
    The Optionee is voluntarily participating in the Plan.
(e)
    The Plan is established voluntarily by the Company, it is discretionary in
nature and it may be


7

--------------------------------------------------------------------------------

Model for 2016 Plan Combined US & Int’l Option Agreement


modified, amended, suspended or terminated by the Company at any time, to the
extent permitted by the Plan.
(f)
    All decisions with respect to future options or other grants, if any, will
be at the sole discretion of the Company.
(g)
    The future value of the Shares underlying the Option is unknown,
indeterminable and cannot be predicted with certainty. The value of the Shares
may increase or decrease.
(h)
    Neither the Company nor any Subsidiary is providing any tax, legal or
financial advice or making any recommendations regarding the Optionee’s
participation in the Plan.
(i)
    In consideration of the grant of the Option, no claim or entitlement to
compensation or damages arises from termination of the Option or diminution in
value of the Option or payments made upon settlement of the Option resulting
from termination of the Optionee’s service (for any reason whether or not in
breach of local law) and the Optionee irrevocably releases the Company and its
Subsidiaries from any such claim that may arise. If, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen then, by accepting the Option, the Optionee shall be deemed irrevocably
to have waived the Optionee’s entitlement to pursue such a claim.
(j)
    Any notice period mandated under applicable law shall not be treated as
service for the purpose of determining the vesting of the Option and the
Optionee’s right to vesting of the Option after Separation from Service, if any,
will be measured by the date of termination of the Optionee’s active service and
will not be extended by any notice period mandated under applicable law. Subject
to the foregoing and the provisions of the Plan, the Company, in its sole
discretion, shall determine whether the Optionee’s service has terminated and
the effective date of such Separation from Service.
(k)
    The grant of the Option will not be interpreted to form an employment
contract or employment relationship with the Company or any of its Subsidiaries
that does not otherwise exist.
12.
    Provisions Inconsistent with Laws and Translation. In the event any
provision of this Agreement conflicts with applicable mandatory law, the
provisions of such law shall govern. To the extent that the Optionee has been
provided with a translation of this Agreement, the English language version of
this Agreement shall prevail in case of any discrepancies or ambiguities due to
translation.
13.
    Acknowledgement. The Company and the Optionee agree that the Option is
granted under and


8

--------------------------------------------------------------------------------

Model for 2016 Plan Combined US & Int’l Option Agreement


governed by the Optionee’s grant notification, this Agreement and by the
provisions of the Plan (which are incorporated herein by reference). The
Optionee: (i) acknowledges receipt of a copy of each of the foregoing documents;
(ii) represents that the Optionee has carefully read and is familiar with their
provisions; and (iii) hereby accepts the Option subject to all of the terms and
conditions set forth herein and those set forth in the Plan and the Optionee’s
grant notification. The Optionee also acknowledges receipt of the Plan
prospectus.
14.
    Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and the Optionee with all
applicable laws and regulations and with all applicable requirements of any
stock exchange or automated quotation system on which the Shares may be listed
or quoted at the time of such issuance or transfer.
15.
    Additional Conditions to Issuance of Shares. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of Shares upon any securities exchange or under any state,
federal or foreign law, the tax code and related regulations or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of Shares to the Optionee (or his or her estate)
hereunder, such issuance will not occur unless and until such listing,
registration, qualification, rule compliance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation. The Company will make all reasonable efforts to meet the requirements
of any such state, federal or foreign law or securities exchange and to obtain
any such consent or approval of any such governmental authority or securities
exchange.
16.
    Foreign Exchange. Where applicable, the Optionee acknowledges and agrees
that it is the Optionee’s sole responsibility to investigate and comply with any
applicable exchange control laws in connection with the issuance and delivery of
Shares pursuant to the exercise of the Option and that the Optionee shall be
responsible for any reporting of inbound international fund transfers required
under applicable law. The Optionee is advised to seek appropriate professional
advice as to how the exchange control regulations apply to the Optionee’s
specific situation. The Optionee acknowledges and agrees that neither the
Company nor any Subsidiary shall be liable for any foreign exchange rate
fluctuation between the Optionee’s local currency and the U.S. Dollar that may
affect the value of the Option or of any amounts due to the Optionee pursuant to
the exercise or settlement of the Option or the subsequent sale of any Shares
acquired upon exercise or settlement.
17.
    Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to the Option or future options that may
be awarded under the


9

--------------------------------------------------------------------------------

Model for 2016 Plan Combined US & Int’l Option Agreement


Plan by electronic means or request the Optionee’s consent to participate in the
Plan by electronic means. Such means of electronic delivery may include but do
not necessarily include the delivery of a link to a Company intranet or the
Internet site of a third party involved in administering the Plan, the delivery
of the document via e-mail or such other means of electronic delivery specified
by the Company. The Optionee consents to the electronic delivery of the Plan
documents and this Agreement. The Optionee acknowledges that he or she may
receive from the Company a paper copy of any documents delivered electronically
at no cost to the Optionee by contacting the Company by telephone or in writing.
The Optionee further acknowledges that the Optionee will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Optionee understands that the Optionee must
provide the Company or any designated third party administrator with a paper
copy of any documents if the attempted electronic delivery of such documents
fails. The Optionee may revoke his or her consent to the electronic delivery of
documents or may change the electronic mail address to which such documents are
to be delivered (if the Optionee has provided an electronic mail address) at any
time by notifying the Company of such revoked consent or revised e-mail address
by telephone, postal service or electronic mail. Finally, the Optionee
understands that he or she is not required to consent to electronic delivery of
documents.
18.
    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations or assessments
regarding the Optionee’s participation in the Plan, or the Optionee’s
acquisition or sale of the underlying Shares. The Optionee is hereby advised to
consult with his or her own personal tax, legal and financial advisors regarding
his or her participation in the Plan before taking any action related to the
Plan.
19.
    Appendix. Notwithstanding any provisions in this Agreement, the Option shall
be subject to any special terms, conditions or notifications set forth in
Appendix A to this Agreement for the Optionee’s country, which shall constitute
part of this Agreement. Moreover, if the Optionee relocates to one of the
countries included in Appendix A, the special terms and conditions for such
country will apply to the Optionee, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable in order
to comply with local law or facilitate the administration of the Plan.
[Signatures on Next Page]


10

--------------------------------------------------------------------------------

Model for 2016 Plan Combined US & Int’l Option Agreement




IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Optionee have executed this Agreement as of the Grant Date.
By the Optionee’s acceptance of the Option, the Optionee and the Company agree
that the Option is granted under and governed by the terms and conditions of the
Plan, the Optionee’s grant notification and this Agreement. The Optionee has
reviewed the Plan, the Plan prospectus, the Optionee’s grant notification and
this Agreement in their entireties, has had an opportunity to obtain the advice
of counsel prior to executing this Agreement, and fully understands all
provisions of the Plan, the Plan prospectus, the Optionee’s grant notification
and this Agreement. The Optionee hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
relating to the Plan, the Plan prospectus, the Optionee’s grant notification and
this Agreement. The Optionee further agrees to notify the Company upon any
change in Optionee’s residence address.


AVON PRODUCTS, INC.


OPTIONEE


 
_________________________
Chief Executive Officer
 
_________________________
Name:


    

APPENDIX A
ADDITIONAL TERMS AND CONDITIONS OF
INTERNATIONAL OPTION AGREEMENT
UNDER THE
AVON PRODUCTS, INC. 2016 OMNIBUS INCENTIVE PLAN
NON-U.S. EMPLOYEES


This Appendix includes additional terms and conditions that govern the Option
granted to the Optionee under the Plan if the Optionee resides in one of the
countries listed below. Capitalized terms used but not defined in this Appendix
have the meanings set forth in the Plan and/or the Agreement.
The Optionee understands and agrees that the Company strongly recommends that
the Optionee not rely on the information herein as the only source of
information relating to the consequences of participation in the Plan because
applicable rules and regulations regularly change, sometimes on a retroactive
basis, and the information may be out of date at the time the Option vests or is
exercised or the Shares are issued under the Plan.
The Optionee further understands and agrees that if the Optionee is a citizen or
resident of a country other than the one in which the Optionee is currently
working, transfers employment after grant of the Option, or is considered a
resident of another country for local law purposes, the information contained
herein may not apply to the Optionee, and the Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall apply.
Brazil
Compliance Notice
By accepting the Option, the Optionee agrees to comply with all applicable
Brazilian laws and satisfy all applicable tax and social insurances associated
with the vesting of the Option and the sale of the Shares obtained pursuant to
the exercise of the Option. That Optionee agrees that, for all legal purposes:
(i) the benefits provided under the Plan are the result of commercial
transactions unrelated to the Optionee’s employment; (ii) the Plan is not a part
of the terms and conditions of the Optionee’s employment; and (iii) the income
from the Option, if any, is not part of the Optionee’s remuneration from
employment.
Report of Overseas Assets
If Optionee is resident or domiciled in Brazil, Optionee will be required to
submit an annual declaration of assets and rights held outside of Brazil to the
Central Bank of Brazil if the aggregate value of such assets and rights equals
or exceeds US$100,000. Assets and rights that must be reported include, but are
not limited to, the Shares acquired under the Plan.




  
Exchange Control Information
Remittance of funds for the purchase of Shares under the Plan must be made
through an authorized commercial bank in Brazil.
Colombia
Foreign Exchange Notice / Overseas Investment Registration
Prior approval from a government authority generally is not required to purchase
and hold foreign securities or to receive an Option. However, if the purchase of
foreign securities is made through a foreign exchange intermediary (i.e., with
funds located in Colombia that are then transferred abroad), a Form No. 4 will
be required in order to register the investment with the Colombian Central Bank.
The purchase of foreign securities may also be completed with funds Optionee
already holds abroad. In this scenario, no investment registration is required
unless the value of foreign investments, including the value of any equity
awards, as of December 31st of any given year, equals or exceeds US $500,000. In
such case, the investments must be registered with the Colombian Central Bank by
June 30th of the following year by filing a Form No. 11.
In any case, Optionee understands and acknowledges that if Optionee’s total
overseas investments, including but not limited to any payment or Shares
acquired pursuant to the Plan, at any time exceeds US $500,000, Optionee is
required to register such investments with the Colombian Central Bank by June 30
of the following year.
Germany
Exchange Control Information
Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank (Bundesbank). In the event that the Optionee makes or
receives a payment in excess of this amount, he or she is required to report the
payment to Bundesbank electronically using the “General Statistics Reporting
Portal” (“Allgemeines Meldeportal Statistik”) available via Bundesbank’s website
(www.bundesbank.de).
Securities Disclaimer
The participation in the Plan is exempt or excluded from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in
Germany.
Mexico
Employment and Labor Law Acknowledgements
As a condition of accepting the Option, the Optionee acknowledges and agrees
that: (i) the Option is not related to the salary or any other contractual
benefits provided to the Optionee by the Optionee’s employer; (ii) any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of the Optionee’s employment; (iii) the
grant of the Option is unilateral and discretionary and, therefore, the Company
reserves the absolute right to amend it and discontinue it at any time without
any liability to the Optionee; and (iv) neither the grant of the Option nor the
issuance of Shares in any way establishes a labor relationship between the
Optionee and the Company, which is headquartered in the United States, or any
additional rights between the Optionee and the Optionee’s employer, based in
Mexico.
By accepting the Option, the Optionee acknowledges that the Optionee has
received a copy of the Plan, has reviewed the Plan and the Agreement in their
entireties, and fully understands and accepts all provisions of the Plan and the
Agreement.
The Optionee acknowledges and confirms that the Optionee does not reserve any
action or right to bring any claim against the Company or its Subsidiaries for
any compensation or damages as a result of participation in the Plan and
therefore grants a full and broad release to the Company and its Subsidiaries
with respect to any claim that may arise under the Plan.
Compliance with Mexican Securities Laws
The Plan, the Option and the Shares are exempt from affirmative registration
requirements in Mexico since the rights to acquire Shares under the Option and
the Plan are limited to specified qualified employees in Mexico and communicated
in a private and confidential manner.
Philippines
Securities Law Notice
The securities being offered or sold herein have not been registered with the
Philippines Securities and Exchange Commission under its Securities Regulation
Code (the “SRC”). Any future offer or sale thereof is subject to registration
requirements under the SRC unless such offer or sale qualifies as an exempt
transaction.
The Optionee acknowledges that he or she is permitted to sell Shares acquired
under the Plan through the designated plan broker appointed by the Company,
provided that such sale takes place outside of the Philippines through the
facilities of the New York Stock Exchange on which Shares are listed.
Poland
Foreign Exchange Notice
The Optionee understands and acknowledges that the Optionee must notify the
National Bank of Poland of the value of all foreign share ownership, including
but not limited to Shares acquired under the Plan, if such ownership exceeds a
designated threshold. The Optionee is strongly encouraged to consult with an
appropriate legal advisor regarding these requirements.
Securities Disclaimer
The grant of the Options is exempt from the requirement to publish a prospectus
under the EU Prospectus Directive as implemented in Poland.
Romania
Exchange Control Information
If Optionee deposits the proceeds from the sale of Shares in a bank account in
Romania, Optionee may be required to provide the Romanian bank with appropriate
documentation explaining the source of the funds. Optionee is encouraged to
consult his or her personal advisor to determine whether Optionee will be
required to submit such documentation to the Romanian bank.
Securities Disclaimer
The participation in the Plan is exempt or excluded from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in
Romania.
Russia
U.S. Transaction and Sale Restrictions
The Optionee understands that acceptance of the grant of the Option results in a
contract between the Optionee and the Company completed in the United States and
that the Agreement is governed by its applicable laws. Any Shares to be issued
upon exercise of the Option shall be delivered to the Optionee through a
brokerage account in the U.S. The Optionee may hold the Shares in the brokerage
account in the U.S.; however, in no event will Shares issued to the Optionee
under the Plan be delivered to the Optionee in Russia. The Optionee is not
permitted to sell the Shares directly to other Russian legal entities or
individuals, nor is Optionee permitted to bring any certificates representing
the Stock into Russia (if such certificates are actually issued).
Depending on the development of local regulatory requirements, the Company
reserves the right to require the immediate sale of any Stock to be issued to
Optionee upon exercise of the Option. By accepting the Option, Optionee
acknowledges that Optionee understands and agree that the Company is authorized
to, and may, in its sole discretion, instruct its designated broker to assist
with the mandatory sale of Stock issued to Optionee upon exercise of the Option
(on Optionee’s behalf pursuant to this authorization) and Optionee expressly
authorizes the Company’s designated broker to complete the sale of such Stock.
Optionee acknowledges that the Company’s designated broker is under no
obligation to arrange for the sale of the Stock at any particular price. Upon
the sale of the Shares, Optionee will receive the cash proceeds, less any Tax
Liability and brokerage fees or commissions.


Securities Law Notification
The Agreement, the Plan and all other materials that Optionee may receive
regarding participation in the Plan do not constitute advertising or an offering
of securities in Russia. Absent any requirement under local law, the issuance of
securities pursuant to the Plan has not and will not be registered in Russia;
hence, the securities described in any Plan-related documents may not be used
for offering or public circulation in Russia.
Depending on the development of local regulatory requirements, the Company
reserves the right to settle the Option in cash or require the immediate sale of
Shares following exercise of the Option.
Under the Russian law, the Optionee is not permitted to sell or otherwise
alienate Shares directly to other Russian individuals and the Optionee is not
permitted to bring share certificates into Russia.
Exchange Control Information
Under current exchange control regulations, within a reasonably short time after
sale of the Shares acquired under the Plan or the receipt of dividends (if any),
Optionee must repatriate the proceeds to Russia. Such proceeds must initially be
credited to Optionee through a foreign currency account at an authorized bank in
Russia. After the proceeds are initially received in Russia, they may be further
remitted to foreign banks in accordance with Russian exchange control laws.
Optionee is encouraged to contact his or her personal advisor before remitting
his or her proceeds to Russia as exchange control requirements may change at any
time, often with little or no notice.
Serbia
Exchange Control Information
Pursuant to the Law on Foreign Exchange Transactions, Optionee is permitted to
acquire Shares under the Plan, but generally a report must be made of the
acquisition of such shares, the value of the shares at vesting and, on a
quarterly basis, any changes in the value of the shares. Optionee is encouraged
to consult with a personal advisor with respect to all applicable reporting
obligations.
Securities Disclaimer
The grant of the Option is exempt or excluded from the requirement to publish a
prospectus in Serbia. The Option is granted free of charge only to bona fide
service providers of the Company or its affiliates in consideration for services
rendered.




South Africa
Exchange Control Information
If the Optionee uses cash to exercise the Option and purchase Shares, rather
than a cashless exercise method, the Optionee must first obtain a “Tax Clearance
Certificate (in Respect of Foreign Investment)” from the South African Reserve
Service (“SARS”). The Optionee must also complete a transfer of funds
application form to transfer the funds. The Tax Clearance Certificate should be
presented to a dealer of the Exchange Control Department of the South Africa
Reserve Bank (it is likely that the Optionee’s bank will qualify as such a
dealer), together with a completed application form to transfer funds. No
transfer of funds may be completed unless the original Tax Clearance Certificate
bears the official stamp and signature of the Office of Receiver of Revenue of
the SARS. The Optionee must renew this Tax Clearance Certificate each twelve
(12) months or in such other period as may be required by the SARS. 
If the Optionee exercises the Option by a cashless exercise whereby no funds are
remitted offshore for the purchase of Shares, he or she is not required to
obtain a Tax Clearance Certificate.
Further, South African residents may be required to obtain approval from the
South African Reserve Bank for payments (including payment of the proceeds from
the sale of Shares) that he or she receives into accounts held outside of South
Africa (e.g., a U.S. brokerage account). The Optionee should consult his or her
personal advisor to ensure compliance with current exchange control regulations.
Spain
Tax Reporting Obligation for Assets Held Abroad
Individuals in Spain are required to report assets and right located outside of
Spain (which would include Shares or any funds held in a U.S. brokerage account)
on Form 720 by March 31st after each calendar year. Generally, a report is not
required if the value of assets held outside of Spain is EUR 50,000 or less or
if the assets held outside of Spain have not increased by more than EUR 20,000
compared to the previous year (assuming that a prior report has been filed
reporting these assets). The Optionee is encouraged to consult his or her
personal tax advisor for more information on how to complete the report and the
specific information on what types of assets are required to be reported.
Foreign Exchange Notice
The Optionee understands that to participate in the Plan, the Optionee must
comply with exchange control regulations in Spain. In this regard, the Optionee
understands that if the Optionee remits funds out of Spain to exercise the
Option or receives cash dividends or cash proceeds from the sale of Shares, the
Optionee must comply with all applicable foreign exchange regulations and
notification requirements and provide any required information to the local
financial institution through which the Optionee transfers the funds.
If the Optionee acquires Shares under the Plan and wishes to transfer the share
certificates to Spain, the Optionee understands that the Optionee must declare
the importation of such securities to the Dirección General de Política
Comercial e Inversiones Exteriores, (i.e., the Bureau for Commercial Policy and
Foreign Investments, which is a department of the Ministry of Economy).
Securities Disclaimer
The grant of the Option is exempt from the requirement to publish a prospectus
under the EU Prospectus Directive as implemented in Spain.
United Kingdom
Securities Disclosure
Neither this Agreement or Appendix is an approved prospectus for the purposes of
section 85(1) of the Financial Services and Markets Act 2000 (“FSMA”) and no
offer of transferable securities to the public (for the purposes of section 102B
of FSMA) is being made in connection with the Plan. The Plan and the Option are
exclusively available in the UK to bona fide employees and former employees and
any other UK Subsidiary.
Tax and National Insurance Contributions
In the event that the Company determines that it is required to account to HM
Revenue & Customs for the Tax Liability and any Secondary NIC Liability or to
withhold any other tax as a result of the Option, the Optionee, as a condition
to the vesting of the Option, shall make arrangements satisfactory to the
Company to enable it to satisfy all withholding liabilities. The Optionee shall
also make arrangements satisfactory to the Company to enable it to satisfy any
withholding requirements that may arise in connection with the exercise of the
Option or disposition of Shares acquired pursuant to the Option.
As a further condition of the exercise of the Option under the Plan, the
Optionee may at the Company’s discretion be directed to join with the Company,
or if and to the extent that there is a change in the law, any of its
Subsidiaries or person who is or becomes a Secondary Contributor in making a
Joint Election which has been approved by HM Revenue & Customs, for the transfer
of the whole any Secondary NIC Liability.
To the extent permitted by law, the Optionee hereby agrees to indemnify and keep
indemnified the Company and its Subsidiaries for any Tax Liability.






11